PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/050,015
Filing Date: 31 Jul 2018
Appellant(s): Gonsalves et al.



__________________
David Howley
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 12/11/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
The 35 USC 102(a)(1) and 35 USC 103 rejections based on Kensho (JP 2015032417) have been withdrawn and all the arguments directed to Kensho are moot. 

(2) Response to Argument
Appellant argues that “the flexible member 24 is not constructed and arranged to maintain the push button structure 20 in the case 11 (i.e. housing), a separate C- shaped retaining ring 23 is required to prevent the operating member 22, and thus the push button structure 20, from slipping out of the external case 11.”  
However, the Examiner cannot concur.  Arikawa teaches an elastic portion 24 that is structured and arranged to position and maintain the plunger 22 in the housing 11, and this function is performed by the elastic portion engaging the stiff portion 21.  The elastic member 24 has a flange 24a, and the flange has a larger diameter than the top face of the stiff portion 21, which prevents the elastic member 24 from slipping downwardly out of the housing 11 (Fig. 2 and paragraphs 47-51).  The Webster dictionary defines the word “maintain” as to support, and as shown in figure 2 of 
Additionally, the ring 23 merely prevents the plunger 22 from slipping out of the housing 11 and not maintaining the plunger in the housing during operation. For example, figure 2 shows the plunger 22 in a pressed position, where the ring member 23 is not engaging the housing AND the plunger is still maintained or supported in the housing by the aid of the elastic member 24 and the stiff member 21. 
Lastly, the uses of the transitional term “comprising” makes the claims open-ended and, therefore, does not require the claimed structure such as the elastic portion to be the only structure performing the maintaining function, MPEP 2111.03.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AHMED M SAEED/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        

Conferees:
/renee s luebke/Supervisory Patent Examiner
Art Unit 2833   

                                                                                                                                                                                                     /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.